IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                No. 73123-8-1
                    Respondent,
                                                DIVISION ONE
              v.
                                                UNPUBLISHED OPINION
GREG PARSON,

                    Appellant.                  FILED: March 7, 2016


       Trickey, J. — Greg Parson appeals his judgment and sentence for his two

convictions of second degree burglary. He contends that the trial court erred by

giving a constitutionally defective reasonable doubt instruction. We disagree and
therefore affirm.

                                     FACTS

       In December 2014, the State charged Parson with two counts of second

degree burglary. The State alleged that on two separate days in August, Parson
stole liquor from an Albertsons store located in Mill Creek, Washington. It further
alleged the aggravating factor of rapid recidivism, based on the fact that Parson
committed these crimes shortly after being released from incarceration.

       The case proceeded to a bifurcated trial at Parson's request. Specifically,
the burglary charges proceeded to a jury trial, and the recent recidivism
aggravators proceeded to a bench trial. At the jury trial on the underlying burglary
charges, the court instructed the jury on reasonable doubt using 11 Washington
Practice: Washington Pattern Jury Instructions: Criminal 4.01, at 85 (3d ed. 2008)
(WPIC).
No. 73123-8-1/2


       The jury found Parson guilty of both counts. The courtfound that Parson's

commission of the offenses constituted rapid recidivism.       The court imposed

concurrent aggravated exceptional sentences of 18 months on each conviction.

Parson appeals.

                                    ANALYSIS

       Parson's sole argument on appeal is that the trial court erred by giving a

constitutionally defective reasonable doubt instruction.     He contends that the
instruction improperly added an articulation requirement and impermissibly

undermined the presumption of innocence. We disagree.

       The trial court gave a reasonable doubt jury instruction that was identical to
WPIC 4.01. In relevant part, that instruction states: "A reasonable doubt is one for
which a reason exists and may arise from the evidence or lack of evidence."1
       In State v. Bennett, our Supreme Court directed trial courts to use WPIC
4.01 in all criminal cases. 161 Wn.2d 303, 318, 165 P.3d 1241 (2007). More

recently, in State v. Kalebaugh, the Supreme Court reaffirmed that WPIC 4.01 was
the "proper" instruction and "the correct legal instruction on reasonable doubt." 183
Wn.2d 578, 585-86, 355 P.3d 253 (2015). This court recently noted the Supreme
Court's directive and upheld the use ofWPIC 4.01 in State v. Lizarraqa.         Wn.
App.      , 364 P.3d 810, 830 (2015). In accordance with these cases, we reject
the arguments that Parson presents in this appeal.




1 Clerk's Papers at 26.
No. 73123-8-1/3


     We affirm the judgment and sentence.




                                            Irl ^   * xi   » ^

WE CONCUR:




                                              4xT.